Title: To Thomas Jefferson from Robley Dunglison, 10 February 1825
From: Dunglison, Robley
To: Jefferson, Thomas


Sir
Norfolk
Feby 10. 1825
I have the honor to inform you that myself, and colleagues arrived here, this evening, after a long and tedious passage. We left London on the 27th of October, and were detained in the British Channel until the 16th of December.Of the introduction contained in the accompanying letters with which we were politely favored by Mr Gilmer, we shall personally avail ourselves, so soon as the clearing of our baggage at the Custom house &c. will permit: we find, however, that there is no packet from this place to Richmond until Tuesday next.I have the honor to be, Sir, most respectfully yours,Robley Dunglison.